Citation Nr: 1700932	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral chilblains of the feet.

3.  Entitlement to service connection for a bilateral foot disability claimed as chilblains or cold injury of the feet.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2011 RO decisions that determined that new and material evidence had not been received to reopen a claim of service connection for bilateral chilblains of the feet, and denied service connection for PTSD.

A videoconference hearing was held in August 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including depression and bipolar disorder.  His PTSD claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
Additional evidence was received from the Veteran in August and September 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a bilateral foot disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of service connection for bilateral chilblains of the feet in a September 2007 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Some of the additional evidence received since the September 2007 RO decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for bilateral chilblains of the feet.

3.  Resolving reasonable doubt in his favor, the Veteran has PTSD which is attributable to service.

CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for bilateral chilblains of the feet is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1103 (2016). 

2.  New and material evidence having been received, the claim for service connection for bilateral chilblains of the feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the issues of service connection for PTSD and as to the application to reopen a previously denied claim of service connection for bilateral chilblains of the feet.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ)  who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2016 Board hearing.

New and Material Evidence

In its May 2011 decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for chilblains of the bilateral feet.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted his original claim for service connection for a bilateral chilblains of the feet in January 2007.  The RO denied entitlement to service connection for this disability in an unappealed September 2007 rating decision, on the basis that his service treatment records were negative for the claimed condition. The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

The evidence of record at the time of the prior final September 2007 decision included his service treatment records, a report of an August 2007 VA examination, and the Veteran's claim.

Additional evidence received since the prior final September 2007 rating decision includes private medical records showing treatment in March 2009 for symptoms of burning pain in the feet and a diagnosis of peripheral neuropathy, VA medical records and examination reports, lay statements by the Veteran, his former wife, and his mother, and testimony by the Veteran at his August 2016 Board hearing.  A report of an April 2013 electromyography (EMG) showed findings suggestive of a very distal peripheral polyneuropathy, sensorimotor, length dependent predominately axonal - typical for the type seen in diabetes, deficiency states (B12, folate, thiamine, thyroid), toxins (alcohol, etc.), frostbite, dysproteinemias, ischemia, etc.  The examiner stated that these results could be due to a lumbar stenosis, especially affecting L4-5 level.

Upon review of the record, the Board finds that some of the evidence received since the September 2007 RO decision is new and material.  Specifically, the additional evidence includes medical evidence of a current bilateral foot disability, and the Veteran's testimony and the lay statements by the Veteran and his former wife are both new and material, as they suggest that the Veteran's current foot symptoms may have existed since service. This evidence was not of record at the time of the prior final decision. When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for an Acquired Psychiatric Disorder 

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).

The Board has reviewed and considered all of the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence on file demonstrates that the Veteran has been diagnosed with a current psychiatric disorder, including PTSD, depressive disorder, and bipolar disorder.  Resolution of his appeal thus turns on whether any current acquired psychiatric disorder is attributable to his military service.

The Veteran's in-service stressor of suffering spine injury during a motor vehicle accident (MVA) in service has been conceded by the AOJ.

The Veteran's service treatment records show that in August 1978, the Veteran suffered a back injury as a passenger during a motor vehicle accident in which the car went down an embankment.  He sustained a compression fracture at T-9.

Service treatment records are negative for a diagnosis of a psychiatric disorder, including on separation examination in June 1979.  In a concurrent report of medical history, the Veteran reported a history of recurrent back pain, frequent trouble sleeping, nervous trouble, loss of memory, and periods of unconsciousness.  He denied a history of depression or excessive worry.  The reviewing examiner noted that the Veteran suffered a compression fracture at T-9 during a car accident in August 1978, and had pain since then.

A lay statement from the Veteran's mother is to the effect that his personality changed significantly after service.

The Veteran has undergone multiple VA and private examinations to determine whether or not he has a current diagnosis of PTSD, and the examiners have provided conflicting opinions on this point.

The Veteran's extensive VA outpatient treatment records reflect varying psychiatric diagnoses, to include bipolar disorder, panic disorder, adjustment disorder, depressive disorder, and PTSD.  

A May 2010 VA mental health admission note reflects that the Veteran reported that he was previously treated for bipolar disorder and depression by Dr. L. and Dr. C. at Dallas Family Medicine, where he was a patient for approximately 20 years, until 2008.  

On VA PTSD examination in August 2011, the Veteran reported that his in-service stressor was an MVA in service, and the examiner found that this stressor was adequate to support a diagnosis of PTSD.  However, the examiner opined that the Veteran did not meet the full diagnostic criteria for a diagnosis of PTSD, and instead diagnosed bipolar disorder.  The examiner indicated that the traumatic event was not persistently re-experienced.

On VA mental disorders examination in July 2013, the examiner diagnosed bipolar disorder, and stated that the Veteran did not have more than one mental disorder. The examiner opined that the Veteran's bipolar disorder was not considered a consequence of his car accident or back injury, and that physical injuries do not cause bipolar affective disorder (BAD).  He added that the Veteran's pain from back injury was more likely than not an exacerbation of his depressive phases of BAD, and pain related to his accident increased the frequency and intensity of his depressive episodes. 

A March 2016 VA mental health note reflects that the Veteran reported that he was depressed due to the dark and rainy weather and denied any recent nightmares about his military traumas.  The examiner diagnosed bipolar II disorder, currently mildly depressed, and PTSD.

An August 2016 summary of care from Dallas Family Medicine reflects that the Veteran's current medical problems included posttraumatic stress syndrome, chronic depression, and bipolar affective disorder.  

A September 2016 report of a private psychodiagnostic examination by B.S.C., Psy.D, reflects that the Veteran reported having regular intrusive memories of a 1978 motor vehicle accident which occurred while he was in the Army in Germany.  He was a passenger in a vehicle which crashed and rolled several times.  He reported regularly occurring nightmares, physiological hyperarousal, exaggerated startle reflex, avoidance behaviors, and fears while driving.  These memories occurred on a regular, nearly daily basis but were less frequent if he was not driving, but intrusive memories persisted at a bothersome frequency.  The diagnoses were major depressive disorder, recurrent, PTSD, social anxiety disorder, and alcohol use disorder, in sustained remission.  Dr. C. indicated that although the Veteran had previously been diagnosed with bipolar disorder, he found no evidence of manic or mixed episodes.  Dr. C. did not opine as to the etiology of the current psychiatric disorders.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board notes that there have been inconsistencies in the Veteran's descriptions of his reported psychiatric symptoms throughout the appeal, and that some VA examiners found that the Veteran did not have a current diagnosis of PTSD.  However, the Veteran now has a current diagnosis of PTSD, and has consistently reported a stressor in service that a VA psychologist found adequate to support a diagnosis of PTSD.  This stressor has also been corroborated.

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has current PTSD that was caused by a corroborated in-service stressor.  Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  Service connection is not warranted for other psychiatric diagnoses, as there is no competent and credible evidence linking such with service.


ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for bilateral chilblains of the feet is reopened; to this extent only, the appeal is granted.

Service connection for PTSD is granted.




REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for bilateral cold injury of the feet.  

The Board finds that a VA examination is necessary.  Evidence of record shows that the Veteran has current peripheral neuropathy (see report of April 2013 EMG), but that the etiology of this condition is unclear.  A February 2012 EMG of the lower extremities was normal.  On remand, the AOJ should arrange for a VA examination and medical opinion as to whether the Veteran's current bilateral foot disability was incurred in service or is otherwise related to service, to include the claimed cold exposure.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

Records also reflect that the Veteran has apparently been awarded disability benefits from the Social Security Administration (SSA) partly due to disabilities including a foot disability.  See May 2010 VA admission note, August 2016 SSA Explanation of Determination.  As these SSA records are not on file and are potentially relevant to his claim, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

It appears that there are outstanding relevant private medical records.  A May 2010 VA mental health admission note reflects that the Veteran reported that he was previously treated for bipolar disorder and depression by Dr. L. and Dr. C. at Dallas Family Medicine, where he was a patient for approximately 20 years, until 2008.  An August 2016 summary of care from Dallas Family Medicine reflects that the Veteran's current medical problems include neuralgia.  Although the Veteran has submitted incomplete copies of some treatment records from this facility, an attempt should be made to obtain the complete treatment records, which are relevant to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated relevant VA medical records pertaining to treatment or evaluation of a foot disability.

2.  With any necessary release, obtain any relevant private medical records pertaining to treatment or evaluation of a foot disability from Dallas Family Medicine dated since separation from service.

3.  Obtain from the SSA the records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

If these records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159 (e).

4.  Then, schedule the Veteran for a VA examination to determine the etiology of any current foot disability.  The claims file must be made available to and reviewed by the examiner.  Any necessary testing should be performed.  The examiner is asked to respond to the following questions:

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current foot disability (including the claimed chilblains) - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and indicate why this is the case. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


